Citation Nr: 9933413	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  96-12 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for chronic urinary tract disease has been 
submitted.

2.  Entitlement to service connection for chronic disability 
of the lumbar spine.  

3.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to 
September 1986.  

The veteran was granted service connection for residuals of a 
fracture of the right tibia and fibula after discharge from 
service.  This disability was evaluated as 10 percent 
disabling from September 6, 1986, and 20 percent disabling 
from October 28, 1989.

In December 1988, the Board of Veterans' Appeals (the Board) 
denied service connection for several disabilities, including 
a chronic urinary tract infection.  The Board reviewed the 
evidence of record, finding that a urinary tract infection 
noted in service was acute and transitory in nature, further 
noting that recent examinations had failed to show the 
presence of chronic genitourinary disease.  

In July 1995, the veteran sought to reopen his claim for 
service connection for a chronic urinary tract infection.  
The veteran also submitted a claim for service connection for 
a disability of the lumbar spine as proximately due to or the 
result of the residuals of a fracture of the right tibia and 
fibula, and requested an increased rating for the service-
connected residuals of a fracture of the right tibia and 
fibula.  Further, the veteran submitted claims for service 
connection for a psychiatric disability as secondary to his 
service-connected disability of residuals of a fracture of 
the right tibia and fibula, service connection for elevated 
liver function studies, and entitlement to a total rating 
based on individual unemployability.  

The regional office subsequently determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a chronic urinary 
tract infection, and denied the remainder of the veteran's 
claims.  The veteran appealed.

In January 1999, the veteran withdrew the issue of 
entitlement to service connection for elevated liver function 
studies and the issue of entitlement to a total rating based 
on individual unemployability.  In a rating in May 1999, the 
regional office granted the veteran's claim for service 
connection for a depressive disorder, evaluating this 
disability as 10 percent disabling.  The present appeal, 
therefore, includes only those issues listed on the front 
page of this decision.  


FINDINGS OF FACT

1. The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.  

2.  The veteran was treated for an acute urinary tract 
infection for a brief period of time shortly before and 
shortly after discharge from service. 

3.  In December 1988, the Board denied service connection for 
a chronic urinary tract infection, noting that recent 
examinations had failed to show the presence of chronic 
genitourinary disease.  

4.  Additional evidence received since the December 1988 
decision in regard to this issue is considered new and 
material, as the veteran was treated in 1995 for an 
additional acute episode of prostatitis.    

5.  The medical evidence fails to establish that the acute 
episode of prostatitis treated in 1995 was etiologically 
related to the acute urinary tract infection treated in 
service, or represented the presence of a chronic urinary 
tract disease process.  

6.  A physician has expressed an opinion that the veteran has 
spondylosis and low back strain, and that such disabilities 
were being aggravated by his service connected right ankle 
disability.  

7.  Residuals of the fracture of the right tibia and fibula 
include some loss of motion in the right ankle and some 
swelling and pain on movement of the right ankle, without 
evidence of ankylosis, instability, or arthritic changes in 
the ankle joint.  


CONCLUSIONS OF LAW

1.  The evidence received since the Board decision of 
December 1988 denying service connection for a chronic 
urinary tract disease process is new and material, reopening 
the veteran's claim for service connection for this 
disability.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.303, 3.156, 20.1105 (1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for chronic 
urinary tract disease.  38 U.S.C.A. § 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303.  

3.  A claim for service connection for chronic disability of 
the lumbar spine is plausible, and well grounded. 38 U.S.C.A. 
§ 5107(a).  

4.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the right tibia and fibula have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.42, 4.44, 4.45, 4.59, 
Part 4, Diagnostic Codes 5262, 5270, 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he began having a chronic urinary 
tract infection near the termination of service, and that he 
needed treatment for this disability shortly after discharge 
from service.  He maintains that he has had continuous 
problems with a low grade prostatitis since that time.  He 
also contends that one of his physicians indicated that his 
back disability is secondary to the uneven gait caused by the 
residuals of the fracture of the right tibia and fibula.  He 
further maintains that he has constant pain and limitation of 
function in the right lower extremity as the result of the 
residuals of the fracture of the right tibia and fibula.  

I.  Background

The service medical records show that the veteran was 
involved in an automobile accident in April 1985, incurring 
fractures of the right tibia and fibula.  He received 
extensive treatment, including surgical repair, with good 
healing of the fractures.  He continued to have complaints of 
pain in the right ankle, with some limited motion.  In April 
and May 1986, he was treated for complaints of urethral 
discharge with a genital lesion.  Urinalysis showed presence 
of white blood cells and mucus.  The diagnosis was 
nongonorrheal urethritis.  In mid-May 1986, it was noted that 
urinalysis showed 0 to 1 white blood cells and rare bacteria, 
and the diagnosis was resolved nongonorrheal urethritis.  He 
was discharged from service due to the residuals of the 
fracture of the right tibia and fibula.

In September 1986, a few days after separation from service, 
the veteran was seen at the Baptist Regional Medical Center 
with complaints of frequency of urination and burning when 
voiding of approximately 10 days' duration.  It was noted 
that he had recently traveled to Tijuana, Mexico.  Urinalysis 
revealed a trace of bacteria and mucus, and a urine culture 
resulted in no growth.  The diagnosis was urinary tract 
infection.  

The veteran was then seen in September and October 1986 
continuing to complain of frequency and burning sensation 
after voiding.  The veteran reported that he had had a 
urinary tract infection for the past four months.  
Examination revealed the prostate was swollen, and prostatic 
fluid showed white blood cells.  The diagnostic assessment 
was prostatitis and recurrent urethritis.  In October 1986, 
urinalysis showed white blood cells following prostatic 
massage, and the prostate was boggy.  The diagnostic 
assessment was chronic prostatitis and urethritis.

On a Department of Veterans Affairs (VA) examination in 
November 1986, the veteran reported that he had been involved 
in an automobile accident in April 1985, that he had had 
fractures of the tibia and fibula, with placement of screws, 
and that after another period of surgery to remove one screw, 
the area became infected and a skin graft was needed.  The 
veteran complained of pain in the right lower extremity, 
particularly in the evening and in the morning when first 
walking.  He complained of pain in the bottom of the foot 
after walking 5 or 10 minutes, and swelling on increased use.  
He also indicated that he had been treated for urinary tract 
infections since July 1986.  He complained of some dysuria, 
but no discharge.  

On physical examination, the prostate was 1 plus boggy.  On 
examination of the left knee, there was no effusion, but some 
definite cracking with flexion.  There was no significant 
instability, and he flexed the knee normally.  There was a 
large scar laterally and anteriorly on the right ankle, with 
discoloration around the lateral malleolus.  There was about 
a 10 percent reduction in flexion of the right ankle.  There 
was good dorsiflexion.  There was slight crepitus and a trace 
of edema around the ankle.  X-rays of the right leg showed 
that the fractures had healed well, with metallic screws in 
place.  Urinalysis was described as normal.  There was 2-plus 
mucus.  The diagnosis included no urinary tract infection 
present. 

A statement from the Indian Mountain Clinic dated in May 1987 
indicated that repeat urinalyses in September 1986, October 
1986, November 1986 and December 1986 showed chronic pyuria 
(pus in the urine) following prostatic massage.  

VA outpatient treatment reports in May 1987 show that the 
veteran complained of continuous pain in the right ankle.  
There was mild edema noted on examination.  

On a VA examination in August 1987, the veteran complained of 
pain in the ankle and knee.  He indicated that he also had 
some swelling and tenderness around the ankle.  On physical 
examination, he walked fairly well, with a slight limp.  
There was fairly good range of motion in the ankle, but there 
was some noticeable swelling around the lateral malleolus.  
X-rays of the right ankle were essentially normal, with the 
opinion that there was a previous operative fixation of the 
distal tibial and fibular fractures, with good alignment and 
positioning.  

On a special genitourinary evaluation in November 1987, 
conducted by a private physician, Travis E. Morgan, M. D., it 
was noted that the veteran had apparently been treated for 
prostatitis and urethral discharge around the time of his 
discharge from service.  The veteran indicated that he had 
some mild discomfort periodically, but was for the most part 
essentially asymptomatic.  He described some mild degree of 
urethral discharge in the early mornings, especially when 
straining for a bowel movement, but no restriction of voiding 
flow.  Physical examination was essentially normal.  On 
laboratory testing, voided urine in the office revealed no 
red cells, white cells, casts, or bacteria.  Express 
prostatic secretions were negative, with only rare white 
cells present, which was noted as normal.  The diagnosis was 
no present evidence of genitourinary disease.  The physician 
indicated that mechanically the urinary tract was normal, 
with a negative urine and negative prostatic study.  

At a hearing at the regional office in April 1988, the 
veteran stated that he was treated for urinary tract 
infection shortly before and shortly after discharge from 
service.  He indicated that he continued to have some 
symptoms after such treatment.  He stated that he had not 
received any treatment for the prostatitis or urinary tract 
infections since the previous VA examination in August 1987.

On a VA examination in October 1989, the veteran again 
complained of pain in the right ankle.  There was full range 
of motion and no effusion in the right knee.  There was no 
crepitus or instability in the right knee.  On examination of 
the right ankle, dorsiflexion was to 0 degrees and plantar 
flexion to 25 degrees.  There was tenderness of the lateral 
malleolus, and decreased stability in the right ankle with 
inversion.  Gait was described as normal, with slight 
difficulty with tandem gait.  The diagnoses included status 
post right tibia-fibula fracture, with limited range of 
motion and compromised ambulation.  

On a VA examination in May 1991, the veteran indicated he had 
a limp from the right leg.  On physical examination of the 
right ankle, dorsiflexion was to 5 degrees and plantar 
flexion was to 20 degrees.  Abduction and adduction were 0 
degrees.  The ankle appeared tender to palpation.  All 
manipulations of the ankle were with pain.  X-rays of the 
right leg showed that the previous fractures were united and 
well maintained.  

In July 1995, the veteran reported that he had recently been 
treated for chronic prostatitis.  He submitted a statement 
from a private physician, dated in August 1995, indicating 
that the physician had seen him in June 1995 for complaints 
of left testicular pain and swelling.  Physical examination 
revealed evidence of chronic prostatitis.  An intravenous 
pyelogram was normal.  It was indicated that the veteran had 
not been seen since the last visit. 

VA outpatient treatment reports for 1992 through 1994 
indicate that the veteran was seen for various unrelated 
disabilities, including diabetes mellitus and an anxiety 
neurosis.  In November 1994, he complained of pain in the 
right lower extremity around the right knee and ankle, worse 
in the morning.  Physical examination of the right knee 
showed no effusion, instability, or crepitus.  Examination of 
the right ankle showed dorsiflexion to 10 degrees compared to 
25 degrees on the left.  There was decreased inversion and 
eversion of the right ankle.  He was sent for physical 
therapy and X-rays of the right ankle.  X-rays of the right 
ankle were then reported as normal.  He received refills for 
Motrin.

A July 1996 statement from the private physician who had 
provided a statement in August 1995 was received.  This 
physician reported that the veteran was treated in June 1995 
from the emergency room complaining of left testicular pain 
and swelling, with some mild irritative lower urinary tract 
symptoms.  Physical examination revealed evidence of mild, 
chronic prostatitis with a minor degree of tenderness of the 
prostate.  It was indicated that the veteran received 
medication for a week, and was not seen thereafter.  

On a VA examination in August 1996, the veteran underwent a 
special genitourinary examination with review of his history.  
It was noted that he was treated shortly before and shortly 
after service for chronic prostatitis and urethritis, and 
that his symptoms eventually cleared.  He did not have any 
other episode until he developed a left epididymitis with 
left testicular pain and swelling in June 1995.  At that 
time, he was found to have some mild irritative symptoms and 
was given a diagnosis of chronic prostatitis.  He indicated 
that he had mild irritative symptoms after sexual activity, 
but denied dysuria, hematuria, or pain with ejaculation.  

On physical examination, the testicles and epididymis felt 
normal.  Digital rectal examination revealed between a 15 and 
20 grams normal soft feeling prostate.  Prostate massage 
resulted in a copious fluid which showed 6 to 8 white blood 
cells.  No bacteria were visualized.  It was noted that he 
had diurnal frequency approximately every 2 or 3 hours, and 
nocturia 0 to 1 times per night.  The veteran indicated very 
little discomfort otherwise.  The diagnosis was history of 
prostatitis, question of chronic prostatitis.  The examiner 
stated that the veteran's history was compatible with an 
acute prostatitis in 1986.  He stated that there apparently 
was no true chronic prostatitis because of the long interval 
between the 1986 episode and the 1995 episode, without 
recurrent urinary tract infections.  The examiner indicated 
that, for a diagnosis of chronic prostatitis, urine would be 
clear, but semen would show up as a positive culture and 
would indicate prostate fluid harboring organisms.  
Urinalysis and urine culture were subsequently reported 
normal. 

In January 1997, the veteran underwent surgery at a VA 
medical facility to remove hardware from his right ankle.  

The regional office granted a temporary 100 percent 
evaluation for convalescence for the disability of the right 
ankle, from January 22, 1997, through March 1997.  

On a special orthopedic examination in February 1997, the 
veteran reported that he had been employed in several 
positions since discharge from service, most recently being 
employed by the Post Office as a clerk for the past two 
years.  It was noted that his job required standing, 
substantial walking, twisting, and bending.  The injury to 
his right lower extremity during service was noted.  On the 
examination, the veteran complained of continual pain and 
swelling in the right ankle which caused him to wake at 
night.  He also complained of pain in both knees.  He stated 
that he was unable to walk for more than 20 yards without 
having to stop because of discomfort in the ankle, and that 
he was unable to descend or ascend a flight of stairs without 
having to stop, because of pain in the ankles and knees.  

On physical examination, there was marked ulnar drift of all 
digits of the right foot.  There were no hammertoes.  There 
was a generalized decreased sensation of the right foot.  
There was some swelling of the ankle and some tenderness and 
discomfort on deep palpation over the right ankle.  It was 
noted that the veteran was still in a postoperative state, 
and had just begun ambulation.  Range of motion was somewhat 
decreased in the right ankle, and was limited by pain in the 
joint in the post surgical state.  Dorsiflexion was to 20 
degrees and plantar flexion was to 20 degrees.  The veteran 
showed a right limp.  X-rays of the knees and ankles were 
reported normal.  It was noted that the veteran had decreased 
range of motion and sensation in the right lower extremity 
which was anticipated to improve in the future.  It was 
indicated that it was anticipated that he would be able to 
continue in his employment as a postal clerk.

On a special genitourinary examination in March 1997, the 
veteran's history was again reviewed.  It was indicated that 
the last examination in August 1986 had indicated that a 
urinalysis, urine culture, and post massage culture were 
negative.  The examiner reported that the urinalysis, urine 
culture, and prostatic secretion were again collected for the 
present examination.  These were again reported normal.  The 
examiner reaffirmed his opinion that, in the absence of 
positive findings on such clinical tests, there would be no 
chronic prostatitis because of the long interval between the 
1986 and 1995 episodes.  

In July 1997, the examiner at another VA genitourinary 
examination indicated that, after reviewing the last urine 
samples, which included urinalysis of a post massage specimen 
and post massage urine culture, such samples were totally 
normal.  On the basis of the laboratory results, the examiner 
indicated that there was no evidence of any chronic 
genitourinary disorder, specifically any chronic prostatitis.  
The examiner stated that, at this point, it was not likely 
that the veteran had a chronic prostatitis.

Private medical records from several sources were 
subsequently received indicating that the veteran had 
reinjured his ankle in May 1997 while at work.  X-rays of the 
right ankle were reported normal.  He complained of pain in 
the right ankle, and he was sent for physical therapy.  It 
was noted that initial range of motion in the right ankle 
showed plantar flexion of 40 degrees, with minus 20 degrees 
of dorsiflexion, 10 degrees of inversion, and 12 degrees of 
eversion.  There was good muscle testing of the right ankle.  
The veteran reported that he was doing well after the initial 
week of physical therapy, with better mobility reported.  
There was a slight limp on the right with the right foot 
externally rotated.

In late June 1997, the veteran experienced lower back pain 
after getting up from a chair.  Subsequent X-rays, CT scan, 
and MRI studies of the lumbar spine indicated the diagnosis 
of spondylosis, with two physicians differing as to whether 
spondylolisthesis was present.  Some small amount of 
degenerative changes in the lower lumbar spine was also 
diagnosed.  The veteran received treatment for complaints of 
back pain, pain in the left ankle, and symptoms of anxiety, 
depression, and somatic difficulties relating to his 
complaints of pain in the back and leg in 1997 and 1998 from 
various private physicians.  One physician in July 1997, 
William H. Brooks, M.D., indicated that the veteran had 
spondylosis and low back strain, and that such disabilities 
were being aggravated by his right ankle disability.  He 
specifically mentioned that the veteran had had difficulty 
with his ankle over a long period of time and that there was 
a change in his gait as the result of the ankle problem, 
which aggravated the low back conditions.  

At a hearing at the regional office in March 1998, the 
veteran reported that he had severe pain and limitation of 
his physical activities on the job beginning in 1997.  He 
stated that he was transferred to a desk job because of 
various problems, which reduced his number of hours from 50 
to 40.  He stated that he still needed to take anti-
inflammatory and pain pills, and that he still had 
instability and loss of motion in the right ankle.  He also 
indicated that he continued to have some urinary tract 
symptoms, including a weak and incomplete stream on 
urination. 

On a VA examination in March 1999, the examiner reviewed the 
veteran's medical history relating to his back condition and 
expressed the opinion that it was unlikely that the ankle 
fracture caused the sudden onset of low back pain in June 
1997.  

On a VA orthopedic examination in May 1999, the veteran's 
history relating to the right ankle was again reviewed.  It 
was noted that the veteran had plates and screws removed in 
January 1997 and reinjured the ankle in May 1997 when he 
twisted it at work.  The veteran stated that he had weakness 
in the ankle since that time, and that he had episodes of 
severe pain in the ankle lasting 1 or 2 hours, resolving with 
rest.  On physical examination, there was normal strength in 
the right ankle.  There was limitation of motion with 
dorsiflexion at minus 5 degrees and plantar flexion at 25 
degrees.  There was tenderness over the right ankle, but no 
edema.  There was no lateral instability of the ankle.  
X-rays of the ankle were described as normal.  

II.  Analysis
 
a.  New and Material Evidence to Reopen Claim for Service 
Connection for Urinary Tract Disease

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is neither 
cumulative nor redundant.  Such evidence, by itself or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

Service connection connotes many factors, but basically, 
means that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service or was aggravated 
therein.  38 C.F.R. § 3.303.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

With a chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection for a disease or disability first shown as a 
clear-cut clinical entity at some later date.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In this case, a December 1988 Board decision determined that 
entitlement to service connection for a chronic urinary tract 
infection was not warranted.  The veteran has not contended 
that this decision was clearly and unmistakably erroneous.  
Rather, he has contended that new and material evidence has 
been submitted to reopen this claim and show that he has a 
chronic urinary tract disease. 

In this regard, it is noted that the evidence of record at 
the time of the Board decision in December 1988 indicated 
that the veteran was treated for urethritis in service in 
April and May 1986, and that he was treated for urinary tract 
infection, diagnosed as urethritis and prostatitis for 
several months shortly after discharge from service.  
However, the evidence then of record indicated that a VA 
examination in August 1987 showed that the recent prostatitis 
and urethritis had cleared, and that there was no evidence 
that the veteran had any disease process of the urinary 
tract.  The Board decision denied the claim for service 
connection for a chronic urinary tract disease process on the 
basis that there was no finding of the existence of a current 
disease process.  

The veteran attempted to reopen his claim for service 
connection for chronic genitourinary disease process in 1995, 
submitting a medical report showing that he was being treated 
for a genitourinary problem, diagnosed as chronic 
prostatitis.  This statement, if viewed in its most favorable 
light and taken as true, would then indicate that the veteran 
did show a current disability and the presence of a chronic 
genitourinary disease process, negating the basis for the 
prior Board decision.  Such evidence, and the other evidence 
of record, is considered new and material and of such 
significance that it must be considered in order to decide 
the veteran's claim.  Accordingly, the claim for service 
connection for chronic genitourinary disease is reopened. 

The U.S. Court of Appeals for Veterans Claims ( the Court) 
has indicated that, if new and material evidence has been 
presented to reopen a claim for service connection, 
immediately upon reopening, the VA must determine whether, 
based upon all the evidence, and presuming its credibility, 
the claim, as reopened, is well grounded.  Winters v. West, 
12 Vet. App. 203 (1999).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (medical evidence), of incurrence or aggravation 
of a disease or injury in service (medical or lay evidence), 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

With regard to the question of service connection for chronic 
genitourinary disease, it is noted that the medical records 
show no treatment for genitourinary disease between 1986 and 
1995.  The VA examination in 1987 failed to show the presence 
of genitourinary disease, and the various medical records 
from the VA and from private physicians fail to show symptoms 
or treatment for genitourinary disease in the late 1980's or 
early 1990's.  The episode of prostatitis in 1995 resolved 
quickly, and VA examinations in 1996 and 1997, as well as 
private medical records, fail to reveal the presence of any 
chronic genitourinary disease process after the veteran's 
brief episode of treatment in 1995.  The presence of 
urethritis has not been demonstrated since 1986. 

While the physicians in 1986 and 1995 utilized the diagnosis 
"chronic" prostatitis, the use of such wording must be 
supported by sufficient observation to establish chronicity, 
either by a continuity of symptomatology or a showing of 
chronicity.  38 C.F.R. § 3.303.  In addition, there must be 
evidence of a current disability or disease process.  
Watson v. Brown, supra.  

The veteran underwent treatment for genitourinary disease, 
with various symptoms, for several months in 1986.  However, 
the evidence demonstrates that the genitourinary disease 
resolved with treatment, and was acute and transitory in 
nature.  While the veteran maintains that the 1995 episode 
was related to the 1986 treatment, he is not competent to 
offer medical evidence relating to medical causation.  When 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to that effect 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
this case, the private physician in 1995 did not specifically 
relate the veteran's 1995 episode of prostatitis to the 1986 
episode of urethritis and prostatitis, and he did not have 
the benefit of reviewing the veteran's records.  In fact, the 
examiner at the VA examinations in 1996 and 1997 specifically 
expressed the opinion that the 1995 episode was not 
etiologically related to the episode in 1986.  This examiner 
further specifically stated that the veteran did not have a 
chronic genitourinary disease process in view of the lack of 
significant symptoms and treatment after 1986 and the 
negative clinical tests in 1996 and 1997.  

Thus, there is presently a medical finding that the veteran 
does not currently have a chronic disease process of the 
genitourinary system.  Without a finding of the existence of 
current disability, or of a medical finding showing an 
etiological relationship between the 1995 episode of a 
genitourinary disorder and the 1986 episode of a 
genitourinary disorder, the claim for service connection for 
chronic genitourinary disease is not well grounded, and must 
be denied.  

b.  Service Connection for Lumbar Spine Disability

With regard to the question of service connection for a back 
disability, the Board notes that the veteran has not 
contended, and the evidence does not show, that a chronic 
back disability was present in service or within any 
presumptive period.  Rather, the veteran maintains that his 
current back disability is related to the service-connected 
disability of residuals of a fracture of the right tibia and 
fibula.  

In this regard, a physician in July 1997, William H. Brooks, 
M.D., indicated that the veteran had spondylosis and low back 
strain, and that such disabilities were being aggravated by 
his right ankle disability.  He specifically mentioned that 
the veteran had had difficulty with his ankle over a long 
period of time and that there was a change in his gait as the 
result of the ankle problem, which aggravated the low back 
conditions.  

The Court in Allen v. Brown, 7 Vet. App. 439 (1995) has 
determined that service connection is in order when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition.  The Court indicated that a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  

While the present record does not contain any medical 
statement that the veteran's back condition or conditions 
were caused by the veteran's service-connected disability of 
the right ankle, there is medical evidence to the effect that 
the veteran's service-connected right ankle disability is 
aggravating such nonservice-connected back condition or 
conditions.  The physician in 1997 did not clearly provide 
any reasons or bases for his opinion, or indicate the extent 
of such aggravation.  However, this statement does indicate 
that the veteran's claim for service connection for a chronic 
back disability is plausible, and therefore, well grounded.  
The Board will remand this issue (as provided below) for 
further development.  

c.  Increased Rating for Right Tibia and Fibula Disability

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutorily required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The facts relevant to the issue 
on appeal have been properly developed and the statutory duty 
of the VA to assist the veteran in developing the facts 
pertinent to his claim for an increased rating has been 
satisfied in this case.  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

In addition, the veteran's medical history and current 
clinical manifestations have been reviewed in the context of 
all applicable regulations.  Specifically, the extent to 
which the veteran's disability causes pain, weakness, and 
limitation of function of the affected joint beyond that 
reflected by the measured limitation of motion of the 
affected joint has been considered.  See DeLuca v. Brown, 
6 Vet. App. 321 (1993).  

Under Diagnostic Code 5262, which provides various ratings 
for impairment of the tibia and fibula, a 20 percent 
evaluation will be assigned where there is malunion, with 
moderate knee or ankle disability.  A 30 percent evaluation 
will be assigned where there is malunion, with marked knee or 
ankle disability.  A 40 percent evaluation will be assigned 
where there is nonunion, with loose motion, requiring a 
brace.

Under Diagnostic Code 5270, a 20 percent rating will be 
assigned for ankylosis of the ankle where there is ankylosis 
in plantar flexion less than 30 degrees.  A 30 percent 
evaluation will be assigned for ankylosis of the ankle where 
there is ankylosis in plantar flexion between 30 degrees and 
40 degrees, or on dorsiflexion, between 0 degrees and 10 
degrees.  A 40 percent rating will be assigned for ankylosis 
of the ankle where there is ankylosis in plantar flexion at 
more than 40 degrees or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.

Under Diagnostic Code 5271, which provides ratings for 
limitation of motion of the ankle, a maximum 20 percent 
evaluation will be assigned where there is marked limitation 
of motion.  

In this case, X-ray examinations of the veteran's right lower 
extremity fail to show evidence of malunion, nonunion, or 
arthritis.  In addition, various examinations have failed to 
show the presence of ankylosis in the right lower extremity.  
Accordingly, a rating in excess of 20 percent for residuals 
of a fracture of the right tibia and fibula is not warranted 
under Diagnostic Codes 5262 or 5270.  The veteran does have 
some limitation of motion in the right ankle, with occasional 
swelling, although the 1999 VA examination failed to show 
evidence of swelling.  Because of his various disabilities, 
including nonservice-connected disabilities, the veteran has 
indicated that he is now at a desk job, rather than needing 
to stand on his feet or walk any distances.  While he does 
continue to complain of pain in the right ankle, the current 
schedular criteria provides for a 20 percent rating for 
marked limitation of motion of the ankle.  The Board finds 
that this rating, currently, is appropriate for the veteran's 
disability.  In this regard, the current 20 percent 
evaluation compensates the veteran for the pain, weakness, 
and limitation of function of the right ankle.  Therefore, a 
rating in excess of 20 percent for disability of the right 
ankle is not warranted.  


ORDER

The claim for service connection for chronic genitourinary 
disease is reopened and denied. 

The claim for service connection for lumbar spine disability 
is well grounded.  To this extent, the claim on appeal is 
granted.

Entitlement to a rating in excess of 20 percent for residuals 
of a fracture of the right tibia and fibula is denied.


REMAND

While Dr. Brooks expressed the opinion that the veteran's 
right ankle disability is aggravating his back condition, he 
did not provide any reasons or bases for this opinion.  The 
VA examiner in 1999 did not comment upon this matter.  

Therefore, there is a question whether the veteran's service-
connected disability of the right ankle, and the altered 
gait, is aggravating the veteran's back condition, and the 
extent of such aggravation, if any.

In  view of the Court decision in Allen v. Brown, supra, the 
Board is remanding the case for additional development.  
Accordingly, the case is hereby REMANDED to the regional 
office for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment, both VA and non-VA, of his 
lumbar spine disability.  With the 
necessary authorization, the RO should 
attempt to obtain any additional evidence 
pertinent to the claim and associate it 
with the veteran's claims file.

2.  Then, the regional office should make 
arrangements for a VA examination of the 
veteran by a physician with the 
appropriate expertise to determine the 
nature and extent of all disabilities of 
the lumbar area.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The examiner should 
then express an opinion concerning 
whether there has been any aggravation of 
any disability of the lumbar area by 
reason of the veteran's service-connected 
right ankle disability, and the degree of 
aggravation, if any.  The claims folder 
should be made available to the examiner 
to review prior to the examination of the 
veteran.  

3.  After the above action has been 
completed, the regional office should 
again review the veteran's claim for 
service connection for a lumbar spine 
disability, according to pertinent laws, 
regulations, and Court decisions, 
including Allen v. Brown, supra.  If this 
claim is denied, the case should be 
processed in accordance with appropriate 
appellate procedures, including the 
issuance of a supplemental statement of 
the case.  

No action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted with regard to this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals









